Citation Nr: 1539131	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea with fatigue.

2.  Entitlement to an effective date earlier than April 14, 2010 for the award of service connection for right knee degenerative joint disease.

3.  Entitlement to an effective date earlier than April 14, 2010 for the award of service connection for left knee degenerative joint disease.

4.  Entitlement to an effective date earlier than April 14, 2010 for the award of service connection for right hip degenerative joint disease.

5.  Entitlement to an effective date earlier than August 20, 2010 for the award of service connection for left hip degenerative joint disease.

6.  Entitlement to an effective date earlier than August 20, 2010 for the award of service connection for lumbosacral spine degenerative disc disease and degenerative joint disease.

7.  Entitlement to an effective date earlier than August 20, 2010 for the award of service connection for cervical spine degenerative disc disease and degenerative joint disease.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hearing loss disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for palpitations.

10.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

11.  Whether new and material evidence has been received to reopen a claim of service connection for right lower leg swelling, to include pedal edema.

12.  Whether new and material evidence has been received to reopen a claim of service connection for left lower leg swelling, to include pedal edema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to May 1995, and from November 2008 to November 2009.  The Veteran served in the Army Reserves in between his two periods of active service.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from September 2010 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2015, and a transcript from this hearing is of record.  

The Veteran's claims to reopen service-connection claims for a bilateral hearing loss disability, palpitations, hypertension, and right and left leg swelling, to include edema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from active service on November 11, 2009.

2.  The lay and medical evidence of record demonstrates that the Veteran has obstructive sleep apnea with fatigue that had its onset during a period of wartime service.

3.  In September 2010, the RO awarded the Veteran service connection for degenerative joint disease of the right knee on a direct basis, and the Veteran filed his claim for such disability within his first post-service year.

4.  In September 2010, the RO awarded the Veteran service connection for degenerative joint disease of the left hip on a direct basis, and the Veteran filed his claim for such disability within his first post-service year.
5.  In September 2010, the RO awarded the Veteran service connection for degenerative joint disease of the left knee on a presumptive basis; entitlement to this presumption arose on the date the record demonstrated his left knee degenerative joint disease manifested to a compensable degree, April 14, 2010. 

6.  In September 2010, the RO awarded the Veteran service connection for degenerative joint disease of the right hip on a presumptive basis; entitlement to this presumption arose on the date the record demonstrated his right hip degenerative joint disease manifested to a compensable degree, April 14, 2010.

7.  In September 2010, the RO awarded the Veteran service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine on a presumptive basis; entitlement to this presumption arose on the date the record demonstrated that such disability manifested to a compensable degree, August 20, 2010.

8.  In September 2010, the RO awarded the Veteran service connection for degenerative joint disease and degenerative disc disease of the cervical spine on a presumptive basis; entitlement to this presumption arose on the date the record demonstrated that such disability manifested to a compensable degree, August 20, 2010.


CONCLUSIONS OF LAW

1.  Sleep apnea with fatigue is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  An effective date of November 12, 2009 for the award of service connection for right knee degenerative joint disease is warranted.  38 U.S.C.A. §§ 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

3.  An effective date of November 12, 2009 for the award of service connection for left hip degenerative joint disease is warranted.  38 U.S.C.A. §§ 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

4.  An effective date earlier than April 14, 2010 for the award of service connection for left knee degenerative joint disease is not warranted.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).

5.  An effective date earlier than April 14, 2010 for the award of service connection for right hip degenerative joint disease is not warranted.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).

6.  An effective date earlier than August 20, 2010 for the award of service connection for lumbosacral spine degenerative disc disease and degenerative joint disease is not warranted.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).

7.  An effective date earlier than August 20, 2010 for the award of service connection for cervical spine degenerative disc disease and degenerative joint disease is not warranted.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

The Board is granting the Veteran's service-connection claim for sleep apnea with fatigue in the decision below.  To the extent that there may be any deficiency of notice or assistance with respect to this claim, there is no prejudice to the Veteran in proceeding with a decision on the merits.

With respect to the Veteran's claims for earlier effective dates, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's right and left knee, right and left hip, lumbosacral spine and cervical spine disabilities has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to earlier effective dates are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and his and his spouse's own lay statements and testimony.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his effective date claims, and the Board is also unaware of any such outstanding evidence.  

The Veteran was afforded a VA examination in August 2010 addressing the nature and etiology of his knee, hips, lumbosacral spine and cervical spine disabilities.  The Board observes that the findings contained within the corresponding examination report are adequate for adjudicatory purposes.  It is clear that the examiner was aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issues to be discussed at the hearing, to include entitlement to earlier effective dates, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the Veteran's claims based on the current record.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's effective date claims has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.

Analysis

A. Service Connection - Sleep Apnea with Fatigue

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In this case, the Veteran asserts that his current sleep apnea disability had its onset in, or is otherwise related to his active service-in particular, to his service in Southwest Asia during the Persian Gulf War.  

It is undisputed that the Veteran has obstructive sleep apnea with associated fatigue.  See the August 2010 VA examiner's report (indicating a diagnosis of obstructive sleep apnea, and noting that the Veteran's fatigue is primarily associated with his sleep apnea and sinusitis diagnoses).  It is also undisputed that that the Veteran served in Southwest Asia during the Persian Gulf War as a clinical nurse, earning the Southwest Asia Service Medal, Kuwait Liberation Medal and Combat Medical Badge.  The Veteran competently asserts that although he did not notice his symptoms until 1997 or 1998, his fellow service-members began telling him about snoring problems in 1992, and his wife has provided sworn testimony in April 2015 and another written statement stipulating that his snoring and sleeping problems began just weeks after his return from Iraq in 1991.  The Veteran asserts his symptoms gradually worsened since his return from the Persian Gulf, and that when he finally sought treatment in 2001, he was diagnosed with sleep apnea and provided a CPAP machine.  Medical records in the Veteran's file confirm an assessment of sleep apnea with CPAP in October 2001 by Dr. R.D. 

Although the Veteran asserts that the actual cause of his sleep apnea was exposure to toxic fumes in Iraq, the objective evidence does not support such a finding.  Indeed, an August 2010 VA examiner determined that because the Veteran's sleep apnea is caused by a physical obstruction, it could not be caused by exposure to toxins.  See the August 2010 VA examiner's report at 23.  That stated, even if direct causation is not shown by the record, the Board finds that the competent lay and medical evidence in the Veteran's file favors a finding that the Veteran's sleep apnea disability had in-service onset.  The Veteran and his wife are competent to attest to not only the Veteran's sleep apnea symptoms (snoring, breathing problems at night, etc.), but also to the approximate date of onset of those symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds no reason to call into question the Veteran's and his wife's assertions that his snoring and breathing problems began, either during or shortly after the Veteran's deployment to the Persian Gulf.  

Notably, the Veteran recently submitted a June 2015 sleep apnea assessment from a VA physician, Dr. K.A.J., who pertinently reviewed the file, took into account the Veteran's competent testimony and found that it is at least as likely as not that the Veteran's current sleep apnea had its earliest manifestations while deployed to Iraq and on active duty.  The only medical observation to the contrary was provided by the August 2010 VA examiner, who curiously noted that the Veteran's symptoms started between 16 to 18 years following exposure.  The August 2010 VA examiner's opinion clearly did not take into account the Veteran's competent and credible statements regarding in-service incurrence, nor did the examiner reconcile this observation with the fact that treatment records dated in 2001 specifically identify sleep apnea and the Veteran's use of a CPAP machine at night for relief.  As such, with respect to onset of symptoms, the opinion of the June 2015 VA physician carries much more probative value than that of the August 2010 VA examiner, as it is based on a complete and accurate review of the entire record, and takes into account the Veteran's own competent and credible reports of history.  

In light of (1) the Veteran's and his wife's competent and credible testimony describing gradually worsening sleep apnea symptoms from 1991 to the present day, with no treatment until 2001; (2) corroborating medical treatment records indicating in 2001 the presence of sleep apnea; and (3) a highly probative June 2015 medical opinion establishing onset during active service, the Board resolves all doubt in the Veteran's favor and finds that the Veteran's sleep apnea with fatigue was incurred during service.  The benefit sought on appeal is granted.

B. Effective date

As noted in the Introduction above, the Veteran served a second period of active service from November 2008 to November 2009.  His exact discharge date was November 11, 2009.  On February 2, 2010, VA received the Veteran's service-connection claims for bilateral knee, bilateral hip, neck and back conditions.  The RO awarded service connection for degenerative joint disease of both knees, both hips, his lumbosacral spine and his cervical spine in a September 2010 rating decision; an effective date of August 20, 2010 was assigned for each disability, which marks the date degenerative joint disease (arthritis) of each joint manifested to a compensable degree within one year after his discharge from service.  Upon further review of the evidence, the RO changed this effective date to April 14, 2010 for his right and left knee and right hip arthritis based on evidence showing manifestations to a compensable degree on that date.  The Veteran asserts that the effective date for each award of service connection should be November 12, 2009, the day after he was discharged, because he filed his service-connection claims within one year of his separation from service. 

Of critical importance in this case is on what basis the RO awarded service connection for each arthritis disability under review.  Indeed, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Or, in the alternative, where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and certain diseases such as arthritis become manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

The Secretary has specified by regulation that in the case of a claim for disability compensation based direct service connection (in-service incurrence), the effective date for the award will be the day following separation from active service or the date entitlement arose if the claims is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2015).  For claims granted on a presumptive basis however, the appropriate effective date of service connection is the date entitlement arose if the claim is received within one year after separation from active duty service, otherwise the date of receipt of the claim, or date entitlement arose, whichever is later.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  38 C.F.R. § 3.400(b)(2)(ii) (2015).

In this case, within the body of its September 2010 rating decision, the RO awarded service connection for each of the claimed disabilities on a presumptive basis under 38 C.F.R. § 3.307-that is, based on a finding that the Veteran's arthritis manifested to a compensable degree (at least 10 percent) within the first year following his separation from service.  Crucially however, with respect to the Veteran's right knee arthritis and left hip arthritis only, there is a conflict between how the RO explained its service-connection award for these two disabilities within the September 2010 rating decision, and as to how the RO characterized Veteran's service-connection award for these two disabilities (either as incurred or presumptive) on the Codesheet attached to this rating decision.  Indeed, for both the Veteran's right knee arthritis and left hip arthritis, the RO characterized the service-connection award as "Incurred" rather than "Presumptive" on the Codesheet despite articulating a presumptive award within the rating decision.  

As noted above, whether service connection can be awarded on a direct basis through a showing of in-service incurrence, or on a presumptive basis is a legal determination that can significantly affect the assigned effective date for service connection for a particular disability.  In this case, because there is a discrepancy in the record regarding how service connection was awarded for the Veteran's right knee and left hip arthritis disabilities, the Board will resolve all doubt in the Veteran's favor and consider such disabilities to have been granted on a direct basis.  
For service-connection claims filed within the first post-service year granted on a direct basis, an effective date of the day following the date of discharge or release is assigned.  38 U.S.C.A. § 5110(b)(1).  As such, an effective date of November 12, 2009 is warranted for the award of service connection for both the Veteran's left hip and right knee arthritis disabilities.  

For the remainder of the Veteran's service-connected arthritis disabilities (left knee, right hip, lumbosacral spine and cervical spine) each of the respective service-connection awards were based on presumptions outlined in 38 C.F.R. § 3.307, and each award was appropriately characterized as "Presumptive" on the corresponding Codesheet.  Therefore, the effective date of each award cannot be the date immediately following separation from service under the Secretary's regulations-even if the Veteran filed his claim within his first post-service year-unless the requirements for service connection are met during service.  See 38 C.F.R. § 3.400(b)(2)(ii).  

The evidence in this case simply does not demonstrate the presence of arthritis manifesting  for the left knee, right hip, lumbosacral spine or cervical spine at any point prior to the Veteran's discharge on November 11, 2009.  

Depending on the joint involved, a compensable rating for arthritis may be warranted based on several different factors outlined in the rating schedule.  Significantly however, at a minimum, a compensable rating may be awarded if the presence of arthritis in a joint is established, and the Veteran experiences painful motion that is related to the affected joint.  See 38 C.F.R. § 4.59.  In this case, the presumption of service connection attached for the Veteran's left knee and right hip arthritis based on a showing of arthritis on x-ray for the first time in this left knee and right hip within his first post-service year, accompanied by painful motion of both joints.  See the RO's September 2010 rating decision, at 5 and 6.  With respect to the Veteran's lumbosacral spine and cervical spine disabilities, a compensable rating was shown during his first post-service year based on x-ray evidence of arthritis and a certain degree of limitation of motion demonstrated upon examination.  See the RO's September 2010 rating decision, at 8 and 9.   The key question at issue is not the appropriateness of these minimum ratings, but rather, whether the presumption should have been triggered at a date earlier than those currently assigned.  As discussed below, although the Veteran at times sought treatment for joint pain prior to his discharge in 2009, there is no objective evidence of record demonstrating the presence of arthritis until after the Veteran was examined within this first post-service year.


Indeed, upon discharge from his first period of active service in 1995, although the Veteran indicated that he had experienced swollen or painful joints, the Veteran was shown to have a "normal" clinical evaluation of his neck, lower extremities, spine and other musculoskeletal systems.  See the Veteran's January 1995 Report of Medical History and Report of Medical Examination.  

In between his periods of active service, from 1995 to 2008, the Veteran did seek treatment for joint pain, a cervical disc protrusion, and arthralgias, but the evidence does not indicate that such treatment was for any arthritis disability manifest to a compensable degree.  See the October 8, 2001 treatment report of Dr. R.D. (noting treatment for left knee tendonitis, with patellofemoral syndrome "pretty well resolved"); a February 27, 2002 VA MRI report (noting disk protrusion at C6-7); a November 4, 2002 VA Agent Orange Program Note (indicating a 2 year history of intermittent arthralgias involving, in pertinent part, the hips and knees); an April 20, 2005 Report of Medical History (noting a history of joint pain of the hips and knees and a history of herniated cervical disk, but denying recurrent back pain or arthritis); an April 20, 2005 Report of Medical Examination (indicating a "normal" clinical evaluation of the neck, lower extremities, spine and other musculoskeletal systems); and a March 22, 2007 Outpatient treatment note from Dr. M.L. (indicating that the Veteran experiences fatigue, but denied arthralgias).  

The Veteran's service treatment records pertaining to his second period of active service from November 2008 to November 2009 include several lists of ongoing health problems; however, these lists similarly include no indication of in-service manifestation of arthritis of the left knee, right hip, lumbosacral spine or cervical spine.  On a May 6, 2009 Chronological Record of Medical Care, for example, no musculoskeletal symptoms were identified on a review of systems, and the examiner noted normal movement of all extremities.  Indeed, it was not until VA took x-rays of the Veteran's knees, hips, lumbosacral spine and cervical spine after the Veteran filed his service-connection claims in February 2010 where arthritis of each joint was respectively shown.  As such, the requirements for service connection on a direct basis were not met during service, and the effective date may not be the day following separation from service, even though the Veteran did file his claim within one year of his discharge.  See 38 C.F.R. § 3.400(b)(2)(ii).
In light of the above, the effective date for the award of service connection for left knee, right hip, lumbosacral spine and cervical spine degenerative arthritis must be the date entitlement arose, given that the Veteran filed his claims for service connection within one year from discharge, and given that each of these four service-connection awards were granted on a presumptive basis.

As discussed above, the first indication that the Veteran had arthritis of the left knee and right hip was at an April 14, 2010 evaluation.  On this date, the Veteran sought treatment for joint pain, and x-rays of the knees and right hip showed objective evidence of degenerative joint disease for the first time.  This marks the earliest point in the record where the presumption could attach, as arthritis with pain on motion was indeed demonstrated, warranting a compensable rating for each of these two disabilities.  See 38 C.F.R. § 4.59.  Similarly, at the August 20, 2010 VA examination, arthritis of the lumbosacral spine and cervical spine was identified on x-ray for the first time.  In addition, pain and limitation of motion warranting a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for both spine disabilities were also identified at the August 20, 2010 VA examiner.  As such, the presumption attached as of this date, marking the date the record showed that both spine disabilities manifested in disability warranting respective compensable ratings.

To recap, an effective date of November 12, 2009 is warranted for the award of service connection for both the Veteran's left hip and right knee arthritis disabilities because the RO characterized the service-connection awards for these disabilities as "Incurred" rather than "Presumptive" on the Codesheet.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Effective dates earlier than April 14, 2010 for left knee and right hip arthritis, and earlier than August 20, 2010 for lumbosacral and cervical spine arthritis are not warranted because (1) the RO awarded service connection for these disabilities on a presumptive basis; (2) the Veteran filed his claims for service connection within his first post-service year; (3) the evidence does not demonstrate that the requirements for service connection were met during service; (4) entitlement to service connection through the presumptions outlined in 38 C.F.R. § 3.307 arose at the time each disability was shown to exist, and manifested to a compensable degree; (5) the Veteran's left knee and right hip arthritis were shown to exist at a compensable disability level on April 14, 2010; and (6) the Veteran's lumbosacral spine and cervical spine arthritis were shown to exist at a compensable disability level on August 20, 2010.   See 38 C.F.R. § 3.400(b)(2)(ii).  


ORDER

Service connection for sleep apnea with fatigue is granted.

An effective date of November 12, 2009 for the award of service connection for right knee degenerative joint disease is granted.

An effective date of November 12, 2009 for the award of service connection for left hip degenerative joint disease is granted.

Entitlement to an effective earlier than April 14, 2010 for the award of service connection for left knee degenerative joint disease is denied.

Entitlement to an effective earlier than April 14, 2010 for the award of service connection for right hip degenerative joint disease is denied.

Entitlement to an effective earlier than August 20, 2010 for the award of service connection for lumbosacral spine degenerative disc disease and degenerative joint disease is denied.

Entitlement to an effective earlier than August 20, 2010 for the award of service connection for cervical spine degenerative disc disease and degenerative joint disease is denied.


REMAND

In a May 2014 rating decision, the RO denied the Veteran's request to reopen  previously denied service-connection claims for a bilateral hearing loss disability, palpitations, hypertension and right and left leg swelling, to include pedal edema.  In June 2014, the Veteran filed a notice of disagreement with the RO's decision not to reopen each of these five claims.  See a June 10, 2014 VA Form 21-0958, Notice of Disagreement.  To date, it does not appear that the RO has issued the Veteran or his representative a Statement of the Case (SOC) addressing the Veteran's claims.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's request to reopen his previously denied service-connection claims for a bilateral hearing loss disability, palpitations, hypertension and right and left leg swelling, to include pedal edema.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues. Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


